Exhibit 4.7 OCEAN POWER TECHNOLOGIES, INC. SUBORDINATED INDENTURE Dated as of , 20 Providing for Issuance of Subordinated Debt Securities in Series , as Trustee TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 DEFINITIONS. 1 Section 1.02 OTHER DEFINITIONS. 6 Section 1.03 INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT. 7 Section 1.04 RULES OF CONSTRUCTION. 7 Section 1.05 ACTS OF HOLDERS. 8 Section 1.06 REFERENCES TO INTEREST. 8 ARTICLE 2 THE SECURITIES 9 Section 2.01 FORM AND DATING. 9 Section 2.02 AMOUNT UNLIMITED; ISSUABLE IN SERIES 10 Section 2.03 PAYMENT OF INTEREST 13 Section 2.04 DENOMINATIONS. 15 Section 2.05 EXECUTION AND AUTHENTICATION. 15 Section 2.06 REGISTRAR AND PAYING AGENT; APPOINTMENT OF DEPOSITARY. 16 Section 2.07 PAYING AGENT TO HOLD MONEY IN TRUST. 16 Section 2.08 HOLDER LISTS. 16 Section 2.09 TRANSFER AND EXCHANGE. 17 Section 2.10 REPLACEMENT SECURITIES. 20 Section 2.11 OUTSTANDING SECURITIES. 20 Section 2.12 TEMPORARY SECURITIES. 21 Section 2.13 PURCHASE AND CANCELLATION. 21 Section 2.14 DEFAULTED INTEREST. 21 Section 2.15 BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES. 22 ARTICLE 3 REDEMPTION AND PREPAYMENT 23 Section 3.01 APPLICABILITY OF ARTICLE. 23 Section 3.02 SELECTION OF SECURITIES TO BE REDEEMED 23 Section 3.03 NOTICE OF REDEMPTION 24 Section 3.04 EFFECT OF NOTICE OF REDEMPTION. 24 Section 3.05 DEPOSIT OF REDEMPTION PRICE. 25 Section 3.06 SECURITIES REDEEMED OR PURCHASED IN PART. 25 Section 3.07 MANDATORY REDEMPTION; SINKING FUND 25 ARTICLE 4 COVENANTS 25 Section 4.01 PAYMENT OF SECURITIES. 25 Section 4.02 MAINTENANCE OF OFFICE OR AGENCY. 26 Section 4.03 REPORTING REQUIREMENT 26 Section 4.04 COMPLIANCE CERTIFICATE. 26 Section 4.05 EXISTENCE. 27 i ARTICLE 5 SUCCESSOR COMPANY 27 Section 5.01 CONSOLIDATION, MERGER AND SALE OF ASSETS. 27 Section 5.02 SUCCESSOR PERSON SUBSTITUTED. 27 Section 5.03 OPINION OF COUNSEL TO BE GIVEN TO TRUSTEE. 28 ARTICLE 6 EVENTS OF DEFAULT 28 Section 6.01 EVENTS OF DEFAULT. 28 Section 6.02 ACCELERATION; RESCISSION AND ANNULMENT. 30 Section 6.03 ADDITIONAL INTEREST. 31 Section 6.04 PAYMENTS OF SECURITIES ON DEFAULT; SUIT THEREFOR. 31 Section 6.05 APPLICATION OF MONIES COLLECTED BY TRUSTEE. 33 Section 6.06 PROCEEDINGS BY HOLDERS. 33 Section 6.07 PROCEEDINGS BY TRUSTEE. 34 Section 6.08 REMEDIES CUMULATIVE AND CONTINUING. 34 Section 6.09 DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY MAJORITY HOLDERS. 35 Section 6.10 NOTICE OF DEFAULTS. 35 Section 6.11 STATEMENTS AS TO DEFAULTS. 36 Section 6.12 FURTHER INSTRUMENTS AND ACTS 36 Section 6.13 UNDERTAKING TO PAY COSTS. 36 ARTICLE 7 TRUSTEE 36 Section 7.01 DUTIES OF TRUSTEE. 36 Section 7.02 RIGHTS OF TRUSTEE. 37 Section 7.03 INDIVIDUAL RIGHTS OF TRUSTEE. 38 Section 7.04 TRUSTEE’S DISCLAIMER. 38 Section 7.05 REPORTS BY TRUSTEE TO HOLDERS OF THE SECURITIES. 38 Section 7.06 COMPENSATION AND INDEMNITY. 39 Section 7.07 REPLACEMENT OF TRUSTEE. 39 Section 7.08 SUCCESSOR TRUSTEE BY MERGER, ETC. 41 Section 7.09 ELIGIBILITY; DISQUALIFICATION. 41 Section 7.10 PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY. 41 ARTICLE 8 SATISFACTION AND DISCHARGE 41 Section 8.01 SATISFACTION AND DISCHARGE OF THE INDENTURE. 41 Section 8.02 DEPOSITED MONEYS TO BE HELD IN TRUST BY TRUSTEE. 42 Section 8.03 PAYING AGENT TO REPAY MONIES HELD 43 Section 8.04 RETURN OF UNCLAIMED MONIES. 43 Section 8.05 REINSTATEMENT. 43 ARTICLE 9 LEGAL DEFEASANCE AND COVENANT DEFEASANCE 43 Section 9.01 OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE 43 Section 9.02 LEGAL DEFEASANCE AND DISCHARGE. 44 Section 9.03 COVENANT DEFEASANCE 44 Section 9.04 CONDITIONS TO LEGAL OR COVENANT DEFEASANCE. 45 Section 9.05 DEPOSITED MONEY AND U.S. GOVERNMENT OBLIGATIONS TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS. 46 Section 9.06 REINSTATEMENT. 46 ii ARTICLE 10 SUPPLEMENTAL INDENTURES 47 Section 10.01 SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS. 47 Section 10.02 SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS. 48 Section 10.03 NOTICE OF AMENDMENT OR SUPPLEMENT. 49 Section 10.04 REVOCATION AND EFFECT OF CONSENTS. 49 Section 10.05 NOTATION ON OR EXCHANGE OF SECURITIES. 49 Section 10.06 TRUSTEE TO SIGN AMENDMENTS, ETC. 49 ARTICLE 11 SUBORDINATION 50 Section 11.01 AGREEMENT TO SUBORDINATE. 50 Section 11.02 CERTAIN DEFINITIONS RELATED TO SUBORDINATION. 50 Section 11.03 LIQUIDATION; DISSOLUTION; BANKRUPTCY. 50 Section 11.04 DEFAULT ON DESIGNATED SENIOR DEBT. 51 Section 11.05 ACCELERATION OF SECURITIES. 52 Section 11.06 WHEN DISTRIBUTION MUST BE PAID OVER. 52 Section 11.07 NOTICE BY COMPANY. 52 Section 11.08 SUBROGATION. 52 Section 11.09 RELATIVE RIGHTS. 53 Section 11.10 SUBORDINATION MAY NOT BE IMPAIRED BY COMPANY. 53 Section 11.11 DISTRIBUTION OR NOTICE TO REPRESENTATIVE. 53 Section 11.12 RIGHTS OF TRUSTEE AND PAYING AGENT. 53 Section 11.13 AUTHORIZATION TO EFFECT SUBORDINATION. 54 ARTICLE 12 MEETINGS OF HOLDERS 54 Section 12.01 PURPOSES FOR WHICH MEETING MAY BE CALLED. 54 Section 12.02 CALL, NOTICE AND PLACE OF MEETINGS. 54 Section 12.03 PERSONS ENTITLED TO VOTE AT MEETINGS. 54 Section 12.04 QUORUM; ACTION. 55 Section 12.05 DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS. 56 Section 12.06 COUNTING VOTES AND RECORDING ACTION OF MEETINGS. 56 Section 12.07 ARTICLE SUBJECT TO OTHER PROVISIONS. 57 ARTICLE 13 CONVERSION OF SECURITIES 57 Section 13.01 APPLICABILITY OF ARTICLE. 57 Section 13.02 EXERCISE OF CONVERSION PRIVILEGE. 57 Section 13.03 NO FRACTIONAL SHARES. 58 Section 13.04 ADJUSTMENT OF CONVERSION PRICE. 59 Section 13.05 NOTICE OF CERTAIN CORPORATE ACTIONS. 59 Section 13.06 RESERVATION OF SHARES OF COMMON STOCK. 60 Section 13.07 PAYMENT OF CERTAIN TAXES UPON CONVERSION. 60 Section 13.08 NONASSESSABILITY. 60 Section 13.09 EFFECT OF CONSOLIDATION OR MERGER ON CONVERSION PRIVILEGE. 61 Section 13.10 DUTIES OF TRUSTEE REGARDING CONVERSION. 61 Section 13.11 REPAYMENT OF CERTAIN FUNDS UPON CONVERSION. 62 Section 13.12 STOCKHOLDER RIGHTS PLAN. 62 iii ARTICLE 14 MISCELLANEOUS 62 Section 14.01 TRUST INDENTURE ACT CONTROLS. 62 Section 14.02 NOTICES. 62 Section 14.03 COMMUNICATION BY HOLDERS OF SECURITIES WITH OTHER HOLDERS OF SECURITIES 63 Section 14.04 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT. 64 Section 14.05 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION. 64 Section 14.06 RULES BY TRUSTEE AND AGENTS. 64 Section 14.07 NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS. 64 Section 14.08 STAY, EXTENSION AND USURY LAWS. 65 Section 14.09 GOVERNING LAW. 65 Section 14.10 NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS. 65 Section 14.11 SUCCESSORS. 65 Section 14.12 SEVERABILITY. 65 Section 14.13 COUNTERPART ORIGINALS. 65 Section 14.14 TABLE OF CONTENTS, HEADINGS, ETC. 65 Section 14.15 CALCULATIONS. 66 iv Reconciliation and Tie Between the Trust Indenture Act of 1939 and Indenture dated as of , between Ocean Power Technologies, Inc. and , as Trustee TIA Section IndentureSection 310(a)(1) 310(a)(2) 310(a)(3) N/A 310(a)(4) N/A 310(a)(5) 310(b) 311(a) 311(b) 312(a) 312(b) 2.08, 14.03 312(c) 2.08, 14.03 313(a) 313(b) 313(c) 7.05, 14.02 313(d) 314(a) 4.03, 4.04 314(b) N/A 314(c) 4.04, 14.05 314(d) N/A 314(e) 314(f) N/A 315(a) 315(b) 315(c) 315(d) 315(e) 316(a)(1) 316(a)(2) N/A 316(a) last sentence 316(b) 317(a) 6.04, 6.07 317(b) 318(a) * Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of this Indenture. INDENTURE dated as of between Ocean Power Technologies, Inc., a Delaware corporation, and , as Trustee. The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its secured or unsecured subordinated debentures, notes, bonds or other evidences of indebtedness (“ Securities ”) to be issued in one or more series as herein provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. For and in consideration of the premises and the purchase of the Securities by the Holders thereof, and intending to be legally bound, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the Holders of the Securities: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 DEFINITIONS. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: “ Additional Interest ” has the meaning specified in Section6.03. “ Affiliate ” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise. “ Agent ” means any Registrar or Paying Agent. “ Agent Members ” has the meaning specified in Section2.15. “ Bankruptcy Law ” means Title 11, U.S. Code or any similar federal or state law for the relief of debtors. “ Board ” or “ Board of Directors ” means the Board of Directors of the Company or a committee thereof duly authorized to act for it hereunder. “ Board Resolution ” means a resolution of the Board of Directors. “ Business Day ” means any day other than a Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is authorized or required by law or executive order to close or be closed. “ Capital Lease Obligation ” means, at the time any determination thereof is to be made, the amount of the liability in respect of a lease that would at such time be required to be capitalized on a balance sheet in accordance with GAAP. “ Clearstream ” means Clearstream Banking, société anonyme (or any successor securities clearing agency). “ close of business ” means 5:00 p.m. (New York City time). “ Code ” means the Internal Revenue Code of 1986, as amended. “ Common Stock ” means the common stock of the Company, par value $0.001 per share, at the date of this Indenture. “ Company ” means Ocean Power Technologies, Inc., a Delaware corporation, and any and all successors thereto. “ Corporate Trust Office ” means the address of the Trustee specified in Section14.02 hereof or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). “ Credit Facility ” means the Company’s principal bank or institutional credit facility, if any, including any amendment, supplement, modification, restatement, replacement, refunding or refinancing thereof. “ Custodian ” means the Trustee, as custodian with respect to the Securities of any series (so long as such Securities constitute Global Securities), or any successor entity. “
